I concur in the opinion of the CHIEF JUSTICE, except I do not agree with the construction of the CHIEF JUSTICE and JUSTICE HYDRICK in Rhame v. DuRant, 93 S.C. 217, 76 S.E. 611. That case was heard by four members of the Supreme Court. JUSTICE FRASER, being disqualified, did not participate. I concurred in the opinion of JUSTICE WOODS, which held that as soon as Lee county was created it became an "old county" within the meaning of the first six sections of the article providing for the formation of the new counties, and that, inasmuch as Lee county contains less than 500 square miles, it could not be reduced in area for the formation of a new county. I adhere to my conclusion in that case, and the undisputed facts in the case at bar show that Greenwood county, if the election is sustained, will be reduced below 500 square miles.
MR. JUSTICE GAGE and CIRCUIT JUDGE WILSON concur in the dissenting opinion announced by MR. JUSTICE WATTS.